
	

113 S31 IS: Permanent Internet Tax Freedom Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 31
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Ms. Ayotte introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make the moratorium on Internet access taxes and
		  multiple and discriminatory taxes on electronic commerce
		  permanent.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Permanent Internet Tax Freedom Act
			 of 2013.
		2.Permanent
			 moratorium on Internet access taxes and multiple and discriminatory taxes on
			 electronic commerce
			(a)In
			 generalSection 1101(a) of
			 the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by striking
			 taxes during the period beginning November 1, 2003, and ending November
			 1, 2014: and inserting taxes:.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxes
			 imposed after the date of the enactment of this Act.
			
